Per Curiam,
The appellant was one of the directors and the general manager of the defendant company, and in this proceeding, instituted by him for an accounting, his contested claim is the one he makes for an increase in his salary as general manager from October 1, 1901. His right to recover this depended entirely upon his ability to show in the court below an express contract or agreement by the company employing him at that time to thereafter pay him more than he was then receiving for his services. He makes no claim — as, of course, he could not — on a quantum meruit for the increase in his fixed salary, and he was bound to know the provision in the by-laws of his company which declares that its board of directors shall have the management of the business of the corporation and fix and, from time to time, change the salary or emoluments of its managers, subordinates, assistants, agents and servants. Among the findings is one that the board of directors of the defendant company never authorized an increase in the appellant’s salary, and the decree is affirmed on the first three conclusions of law logically reached by the learned trial judge in view of the facts correctly found by him.
Appeal dismissed at appellant’s costs.